Citation Nr: 0518845	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-06 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date prior to March 15, 2002, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD), low back pain, an abscess of the trunk, a 
skin rash, a scalp injury, residuals of nose trauma, and 
headaches.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to March 
1970.

These matters come to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In that rating 
decision the RO granted service connection for PTSD, low back 
pain, an abscess of the trunk, a skin rash, a scalp injury, 
residuals of nose trauma and headaches and assigned various 
ratings, effective March 15, 2002.  The veteran perfected an 
appeal of the effective date assigned for the grant of 
service connection for these disabilities.

The veteran was scheduled for a Travel Board hearing before 
the Board in May 2005.  He did not report for that hearing, 
and the request for such is deemed withdrawn.  38 C.F.R. 
§ 20.702(d) (2004).


FINDING OF FACTS

1.  The veteran filed an original application for service 
connection for PTSD in August 1983.  

2.  The veteran did not respond to the RO's September 1983 
request for additional information regarding his August 1983 
claim for service connection.  

3.  The application for compensation on VA Form 21-526, 
requesting service connection for PTSD, low back pain, an 
abscess of the trunk, a skin rash, a scalp injury, residuals 
of nose trauma, and headaches, signed by the veteran in June 
2001, was received by the RO on March 15, 2002.  




CONCLUSIONS OF LAW

1.  By not responding to the request of the RO for any 
additional information and evidence necessary to make a 
decision on his claim, the veteran abandoned his claim of 
entitlement to service connection for PTSD in 1983.  
38 C.F.R. § 3.158 (2003).

2.  Entitlement to an effective date prior to March 15, 2002, 
for the grant of service connection for PTSD, low back pain, 
an abscess of the trunk, a skin rash, a scalp injury, 
residuals of nose trauma, and headaches is not shown as a 
matter of law. 38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims he is entitled to an earlier effective 
date for the award of service connection for PTSD, low back 
pain, an abscess of the trunk, a skin rash, a scalp injury, 
residuals of nose trauma, and headaches, because he filed his 
claim on an earlier date. 

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 15, 2005) that 
error regarding the timing of notice does not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  Further, the Court held 
that VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated: (1) that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; (2) 
that a reasonable person could be expected to understand from 
the notice provided what was needed; or (3) that a benefit 
could not possibly have been awarded as a matter of law.

Here, the veteran first raised his claim of entitlement to 
earlier effective dates by his March 2003 Notice of 
Disagreement, which was clearly after the February 2003 
rating decision.  VA's Office of General Counsel indicated in 
VAOPGCPREC 
8-2003 that when VA receives a Notice of Disagreement that 
raises a new issue, section 7105(d) requires VA to take 
proper action and issue an SOC if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue, if VA has already given 
the section 5103(a) notice regarding the original claim.

In that regard, the Board notes that the RO provided notice 
to the veteran addressing what information and evidence was 
needed to substantiate his service connection claims, as well 
as what information and evidence must be submitted by him, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of or submit any 
further evidence that pertained to the claims.

Moreover, the veteran was provided with a statement of the 
case (SOC) in January 2004, which provided him with notice of 
the law and governing regulations pertaining to effective 
dates, as well as the reasons for the determinations made 
regarding his claims.  By way of these documents, he also was 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  In addition, the SOC specifically 
advised him to submit any other evidence to show that his 
claim was received by VA prior to March 15, 2002. 

The veteran has provided copies of his application form, and 
has provided argument pertaining to his claim for an earlier 
effective date.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that any duty to assist and 
duty to notify provisions of the VCAA pertinent to this claim 
have been fulfilled.  No additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.  Any error with respect to timing or 
content of the notice is harmless.  See Mayfield, supra.


Factual Background

The evidence in the claims file reveals that the veteran 
filed a claim for service connection for PTSD on VA Form 21-
526, which was received by the RO on August 17, 1983.  His 
application form provided the wrong Social Security number in 
that the second to last digit was incorrect.  On September 
22, 1983, the RO notified the veteran that his records could 
not be properly identified and requested further information.  
The RO specifically stated that if the veteran did not 
provide the requested information the RO would be "unable to 
take further action."  The next piece of correspondence 
associated with the veteran's claims file was the application 
for compensation received on March 15, 2002.  On March 26, 
2002, the RO sent the veteran a letter indicating receipt of 
his claim for compensation on March 15, 2002.   

In a November 2002 letter, the veteran asserted that he 
actually filed his claim on June 26, 2001 at the "veteran's 
office" in Westfield, with a woman named [redacted].  The 
application requested service connection for low back pain, 
an abscess of the trunk, a skin rash, a scalp injury, 
residuals of nose trauma, headaches, and PTSD, and was signed 
and dated by the veteran on June 26, 2001.  Noted on this 
application was that he was hospitalized in February 2002 at 
Bay State Medical Center.  He also indicated that the last 
day that he worked was on March 3, 2002.  In the veteran's 
November 2002 statement, he indicated that in February 2002, 
the "veteran's office" informed him via telephone that his 
application was lost and that it would be resubmitted.  

Development undertaken in conjunction with these claims 
resulted in the determination that service connection for 
these disabilities was warranted.  In a February 2003 rating 
decision the RO granted service connection for the various 
disabilities, assigned a disability rating for low back pain, 
an abscess of the trunk, a skin rash, a scalp injury, 
residuals of nose trauma, headaches, and PTSD, and assigned 
an effective date of March 15, 2002.  

Relevant Laws and Regulations

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2003).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155 (2004).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits, or a claim to reopen, shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2004); see also 38 
U.S.C.A. § 5110(a) (West 2002).  The effective date of an 
award of disability compensation shall be the day following 
separation from service or the date entitlement arose if the 
claim is received within one year of separation, otherwise 
the date of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 
3.400(b)(2) (2004).

Analysis

It is plain from the record before the Board that in 
September 1983 the veteran was advised of what was required 
of him to adjudicate a claim for PTSD that was filed in 
August 1983, and he failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The veteran was informed that his 
records could not be located and the RO requested further 
information.  He did not respond to this request, and there 
was no correspondence from the veteran until March 2002.  
Because no response was received from the veteran in reply to 
the September 1983 letter from the RO, under the provisions 
of 38 C.F.R. § 3.158, he is deemed to have abandoned his 
August 1983 claim for entitlement to service connection for 
PTSD.  See 38 C.F.R. § 3.158 (2003).

Section 3.158, as in effect in 1983, stated that no "further 
action" would be taken on a claim if the requested evidence 
was not submitted within one year, and that such failure 
terminates the claim.  Because such evidence was not 
submitted, what was at that time an "incomplete" application 
for benefits under 38 U.S.C. § 3003 became an abandoned claim 
in the absence of any reply communication from the veteran.

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the United States Supreme Court 
has held that everyone dealing with the Government was 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. Corp. 
v. Merrill, 332 U.S. 380 (1947).  The Court found that even 
though a claimant-veteran may have been ignorant of the 
abandonment provisions of 38 C.F.R. § 3.158(a), he was 
necessarily charged with knowledge of the regulation.

The Board concludes that the veteran's August 1983 claim was 
abandoned due to the veteran's failure to furnish requested 
evidence within a year after the September 1983 notice letter 
was sent to the veteran.  38 C.F.R. § 3.158 (1984).  As such, 
the effective date for the grant of service connection for 
PTSD cannot be based upon this claim.  

The veteran asserts that he is entitled to an effective date 
of June 26, 2001 for his service-connected PTSD, an abscess 
of the trunk, a skin rash, a scalp injury, residuals of nose 
trauma, and headaches, because that is when he filed his 
claim with the "veteran's office" in Westfield with a woman 
named [redacted]y.  The Board notes that the VARO is located in 
Boston, not Westfield, but that the City of Westfield 
Department of Veterans Services is, in fact, located in 
Westfield.  Moreover, correspondence in the file indicates 
that the Director of that program is named [redacted].

In his November 2002 letter, the veteran reported that he 
filed his application on June 26, 2001, at the veteran's 
office in Westfield with a woman named [redacted]y.  In light of 
the evidence above, the Board finds that the "veterans' 
office" in Westfield, where the veteran filed his claim, is 
actually a city or state organization, not the U.S. 
Department of Veterans Affairs.  Under 38 C.F.R. § 3.1(r) 
(2004), "date of receipt" means the date when "a claim, 
information, or evidence was received in the Department of 
Veterans Affairs."  Thus, claims filed with the City of 
Westfield veterans' office, are not deemed to be "received" 
by VA.  

Moreover, the veteran's application, which he dated in June 
2001, includes information regarding medical treatment and 
employment history in February and March 2002.  Thus, while 
the veteran may, in fact, have signed a form in June 2001, 
the form submitted to, and received at, the RO, was clearly 
submitted no earlier than March 2002, as that is when the 
veteran reported on the form that he last worked.  Nothing on 
the forms submitted to the RO suggest that the information 
was added to a photocopy of a previous application, such as 
fresh ink in the boxes where the 2002 dates are listed, on an 
otherwise photocopied document.  

Regardless, there is simply no evidence in the record which 
establishes that the VARO received his application for 
compensation, which he dated in June 2001, at any point in 
time prior to March 15, 2002.  

As noted above, the effective date for an award of service 
connection shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110.  
In this case, the date of receipt of claim by the VARO is 
March 15, 2002. The Board finds, therefore, that the appeal 
to establish entitlement to an earlier effective date for the 
grant of service connection must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   

ORDER

The appeal to establish entitlement to an effective date 
prior to March 15, 2002, for the grant of service connection 
for PTSD, low back pain, an abscess of the trunk, a skin 
rash, a scalp injury, residuals of nose trauma, and headaches 
is denied.




	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


